PER CURIAM.
We review State v. Carder, 625 So.2d 966 (Fla. 5th DCA 1993), in which the court certified the following as a question of great public importance:
IS THE REVERSE SPLIT SENTENCE A DOWNWARD DEPARTURE FROM THE GUIDELINES WHICH REQUIRES WRITTEN JUSTIFICATIONS?
Id. at 967. We have jurisdiction under article V, section 3(b)(4) of the Florida Constitution.
We answered the identical question in Disbrow v. State, 642 So.2d 740 (Fla.1994), in the affirmative. Accordingly, we approve the decision below.
It is so ordered.
GRIMES, C.J., and OVERTON, SHAW, KOGAN and HARDING, JJ., and McDONALD, Senior Justice, concur.